Citation Nr: 9915769	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  98-06 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with hospitalization 
at Bay Medical Center on July 29 and July 30, 1997.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to June 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a decision of the Biloxi, Mississippi, Department 
of Veterans Affairs (VA) Medical Center.


REMAND

In its informal hearing presentation, the veteran's 
representative noted that the "Statement of Accredited 
Representative," VA Form 646, was not prepared in accordance 
with established guidelines.  The appellant's accredited 
representative, Paralyzed Veterans of America, Inc., must be 
given the opportunity to review the record on appeal and 
present written argument on his behalf at the Regional Office 
(RO) level by its national service officer.  See M21-1, Part 
IV, Subchapter VIII, 8.30-33 (Aug. 1996).  The Board observes 
that referral of the case for preparation of the 646 was 
apparently not completed at the time the case was certified 
to the Board.  Thus, the appellant has been denied his 
statutory and regulatory right to have representation at 
every stage of the VA's non-adversarial claims adjudication 
process.  38 C.F.R. §§ 20.600 et seq. (1998).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide Paralyzed 
Veterans of America, Inc., with the 
opportunity to prepare written argument 
on behalf of the appellant regarding the 
appealed issue listed on the first page 
of this REMAND.


2.  The RO should thereafter forward the 
case to the Biloxi VA Medical Center for 
review, to include review of the 
representative's written argument.

Thereafter, if the decision remains adverse to the veteran, 
the case should be returned to the Board.  The appellant need 
take no action until otherwise notified, but he and/or his 
representative may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 
109,112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims, formerly the United States Court of Veterans Appeals 
(Court), for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



